Order entered July 2, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00032-CV

                             GREG DUNCAN, ET AL., Appellants

                                                 V.

                         PARK PLACE MOTORCARS, LTD.
             D/B/A PARK PLACE MOTORCARS DALLAS, ET AL., Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-08535

                                            ORDER
       Before the Court is appellants’ June 28, 2019 unopposed second motion for an extension

of time to file a brief. We GRANT the motion and extend the time to July 30, 2019. We

caution appellants that further requests for extension will be disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE